12/15/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANAF                          !LED
                                                                                   Case Number: PR 06-0422


                                       PR 06-0422                             OEC 1 5 2020
                                                                            Bovve n Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of hilontana
 IN THE MATTER OF THE PETITION
                                                                    ORDER
 OF MARCUS M. KERNER



      Marcus M. Kerner has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules ofAdmission. Kerner initially passed the MPRE in 1982 and was thereafter admitted
to the practice of law in the State of California. He practiced 36 years as an Assistant
United States Attorney, retired in 2019, and now resides in Montana. His affidavit states
he has "never been disbarred or suspended for any reason from the practice of law in any
jurisdiction." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Marcus M. Kerner to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this I       day of December, 2020.




                                                          Chief Justice
                                                          •
iS4 /;4 414,
    Justices